SMITH, P. J.
(dissenting). The answer in this case admits that the plaintiff sold and delivered to the defendant the quantity of wheat alleged in the complaint. It further admits that defendant agreed to pay plaintiff the price alleged in the complaint for so much thereof as should grade No. 1 Northern and be free from smut and other foreign substances, and that for wheat containing smut and other foreign substances and subject to dock-age he agreed to pay plaintiff a sum equal to 25 cents per bushel below the agreed price of said wheat, graded at Minneapolis. The answer then alleges that a large percentage of the wheat delivered to plaintiff pursuant to said agreement contained smut or other foreign substances and did not grade No. 1 Northern, and that prior to the commencement of this action the defendant paid plaintiff the sum of $5,415 for.said wheat, in full settlement of the amount due under the terms of said purchase, and that the same was received and accepted by plaintiff in full settlement for the purchase price of said wheat. The answer, therefore, in substance and effect, pleads nothing more than an accord and satisfaction for, and settlement and payment of, the *184amount due to plaintiff under the contract. This is the only issue presented by the pleadings. The findings of fact do not cover or even refer to this issue. Under this, plea the allegations of the answer concerning the existence of smut and foreign substance in the wheat are material only as tending to show the existence of a controversy between plaintiff and defendant which, might become a subject of the final accord and satisfaction pleaded and relied upon as a defense.
I concur in the view that the findings are insufficient for the reason that they leave wholly undertermined the only issue presented by the pleadings. The first specification of error, being one of the specifications referred to in the first assignment of error, is that “the court failed to find any of the material facts in the case,” seems to me sufficient to present this question.
The judgment and order of the trial court should be reversed.